            Case 5:19-cv-00670-DAE Document 9 Filed 09/10/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

Malibu Media, LLC,                         §
                                           §
      Plaintiff,                           §      NO: SA:19-CV-00670-DAE
                                           §
vs.                                        §
                                           §
John Doe,                                  §
                                           §
      Defendants.                          §

                      ORDER FOR SETTLEMENT PAPERS

       On September 9, 2019, counsel advised the Court that this case settled. The
parties have not filed the closing paperwork in this case. Accordingly, it is hereby
ORDERED that:
       1) The parties shall submit a stipulation of dismissal or agreed judgment
       and any appropriate supporting documents on or before Wednesday,
       October 02, 2019. If the parties are unable to submit those documents by
       that date, parties should move for an extension of time to file the
       documents.

       2) All pretrial deadlines in this case are hereby STAYED pending the
       submission of the parties' stipulation of dismissal or agreed judgment, and
       any appropriate supporting documents. These deadlines will be reinstated
       if the parties are unable to finalize their settlement of this case.

       3)      Any motions pending in this action are DENIED WITHOUT
       PREJUDICE, subject to reurging should settlement fail.
       Case 5:19-cv-00670-DAE Document 9 Filed 09/10/19 Page 2 of 2




     5) Any court settings in this case are cancelled.

     No extensions of the above deadline shall be granted except upon a
showing of good cause.

      IT IS SO ORDERED.

      DATED: San Antonio, Texas, September 10, 2019.



                                           ______________________________
                                          DAVID A. EZRA
                                          SENIOR U.S. DISTRICT JUDGE
